 



Exhibit 10.38
 
NRG Energy, Inc
Named Executive Officer 2006 AIP Payout and 2007 Base Salary Table
 

                              2006 Annual Incentive
   
Name
  Title   Plan Payout   2007 Base Salary  
David Crane
  President, Chief Executive Officer
and Director     1,267,626       1,000,000  
Robert C. Flexon
  Executive Vice President and
Chief Financial Officer     451,888       550,000  
Kevin T. Howell
  Executive Vice President,
Commercial Operations     323,180       400,000  
John P. Brewster
  Executive Vice President,
Development Engineering
Procurement and Construction     231,416       340,000  
Steve Winn
  Executive Vice President, Strategy
and Environmental and New Business     245,063       370,000  



